Citation Nr: 0815546	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as dysthymia or nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision, by the 
Nashville, Tennessee, Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran perfected a timely appeal to 
that decision.

The case was remanded to the RO in June 2004 to afford the 
veteran an opportunity for a travel board hearing.  
Accordingly, the veteran presented testimony before the 
undersigned sitting in Nashville, Tennessee, in July 2006; a 
transcript of that hearing is associated with the claims 
file.

On September 29, 2006, the Board issued a decision that 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  In April 2007, the veteran's representative 
and the VA General Counsel filed a joint motion to vacate the 
Board decision and remand the claim for service connection.  
The Court granted the motion by an order issued in April 
2007.

The appeal was remanded to the RO in August 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions. Stegall v. West, 11 
Vet. App. 268 (1998).  It has now returned to the Board for 
further appellate consideration.


FINDING OF FACT

The evidence does not establish that the veteran's 
psychiatric disorder began in service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2002.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The veteran contends that his psychiatric disorder, claimed 
as dysthymia and nervous condition, began in service as a 
result of continual harassment and ridicule by his peers and 
supervisors.  He reports that his car was broken into and 
that he and his wife were intimidated by other members of his 
unit.  The record contains letters from the veteran's sister 
and his ex-wife alleging that his personality and behavior 
changed dramatically during and after service.  The veteran 
also reports that he was restrained and hospitalized after 
attacking a supervisor, several months before separation.  

The veteran's SMRs include a treatment record from June 1966, 
which shows that the veteran became dizzy after being 
reprimanded about a possible court martial by his commanding 
officer earlier in the day.  The note states that he 
described a typical episode of hyperventilation syndrome and 
was prescribed Librium.  A physical profile dated in July 
1966 rates the veteran's health as normal for all factors and 
identifies him as not medically qualified for duty.  At the 
veteran's separation physical examination in August 1966, he 
reported trouble sleeping, depression or excessive worry, and 
nervous trouble.  The physician's notes from that examination 
state that the veteran had headaches, dizzy spells, and 
shortness of breath caused by "nerves," but his psychiatric 
evaluation was normal.  

The claim file contains treatment records from a VA facility 
dated between September 2001 and October 2002.  A psychiatry 
note dated in December 2001 indicates that the veteran 
reported poor appetite and trouble sleeping for three years.  
The examiner described his judgment as impaired.  He was 
diagnosed as having dysthymia and prescribed antidepressant 
medications.  The veteran was seen again in April 2002 and 
October 2002.  During these visits, his behavior, thought 
processes, and hygiene were found to be good, and he reported 
no suicidal or homicidal ideation.  The claim file contains a 
letter from the veteran's provider dated in January 2006, 
which states that he has chronic dysthymia, that his 
medication must be changed frequently due to poor symptom 
control, and that the veteran is unable to engage in any 
occupation because of these symptoms and other physical 
conditions.

Pursuant to the August 2007 Board remand, the veteran 
underwent a VA psychiatric evaluation in September 2007.  
After examining the veteran and reviewing the claim file, the 
examiner diagnosed dysthymia and a single, moderate episode 
of major depressive disorder.  The examiner concluded that 
the veteran's condition was less likely than not caused by 
his service because there was no indication of depression or 
dysthymia in service and because the veteran had given 
indications that his symptoms began long after his discharge.  
The veteran had reported finishing a 22-month welding 
training course after his discharge.  He described his first 
marriage as happy and stated that he had enjoyed his work in 
construction during the 1970s.  The examiner stated that the 
veteran identified financial and family stress, including the 
death of his cousin, as the causes of his depression.  The 
examiner also found it significant that the veteran had not 
sought treatment until 2001, at which time he reported his 
symptoms as ongoing for only three years.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

The evidence shows that the veteran has a current psychiatric 
disability.  To establish service connection for this 
disability, it must be shown that the condition began or was 
aggravated during service, or that an event in service caused 
the subsequent disability.

The evidence of record does not establish that the veteran's 
psychiatric disorder began in service or is etiologically 
related to service.  Although the veteran experienced nervous 
symptoms in service, such as shortness of breath and 
hyperventilation, he was not diagnosed with any psychiatric 
disorder.  Both the July 1966 medical profile and his 
discharge physical note that his psychiatric evaluation was 
normal.  Furthermore, there is no evidence that his symptoms 
have continued since service.  His own account of his 
symptoms has varied, and the earliest records of diagnosis 
and treatment are from 2001, many years after his service 
ended.  Finally, the only medical opinion of record as to the 
etiology of the veteran's condition finds that it is not 
likely related to his service.  Without a medical opinion 
linking the veteran's current disability to his service, 
there is no basis for service connection.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for a psychiatric 
disorder; therefore the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for a psychiatric disorder, claimed as 
dysthymia or nervous condition, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


